Exhibit 10.1
 
[img001.jpg]

 
August 3, 2011
 
John C. Small, CFA
23 Rock Shelter Road
Waccabuc, NY 10597


Dear Mr. Small,
 
We are delighted to confirm to you that we are offering you the position of Head
of Strategy and Corporate Development at Function(x) Inc. (“Function(x)” or the
“Company”), subject to the terms and conditions set forth herein.  Assuming you
accept our offer, you will become an at-will employee commencing with the start
date stated in Section 1 of this letter.  The terms and conditions of your
employment with Function(x) are set forth in this letter and our employee
manual.  This offer is subject to the satisfactory completion of the conditions
set forth in Section 14(a) of this letter.
 
1.           Start Date.  Your date of hire will be on or before August 16,
2011.
 
2.           Duties.  You will work in New York, New York and report to the
Chief Executive Officer.  You shall devote your full time, attention, energy,
knowledge, best professional efforts and skills to the duties assigned to you.
 
3.           Compensation.
 
(a)           Base Salary.  In consideration for the performance of your
services hereunder, you will be paid a base salary at the annual rate of Three
Hundred Thousand Dollars ($300,000.00) (“Base Salary”), payable in accordance
with the Company’s normal payroll practices and subject to applicable tax and
payroll withholdings and deductions.  Currently, the Company’s payroll is
payable on the fifteenth and the last day of each month.  As an exempt employee,
you will not be eligible for overtime pay.
 
(b)           Start-Up Bonus:  Upon execution of this letter agreement and
commencement of your employment, you will receive a bonus in the amount of One
Hundred Thousand Dollars ($100,000.00), provided, however, that if, during the
first twelve months of your employment, you are terminated for Cause (as defined
in Section 6(c) below) or you voluntarily terminate your employment, you agree
to promptly repay the sign-on bonus to the Company.
 
(c)           Discretionary Bonus.  You will also be eligible to receive a
discretionary bonus up to One Hundred Percent (100%) of your annual base salary,
the existence and amount of which is determined in the sole discretion of the
Company.  Unless expressly and specifically agreed to in writing, no bonus
compensation will be earned, paid or awarded unless you are in the continuous
employment of the Company through the date of payment.
 
902 Broadway, 11th Floor, New York, NY  10010/212-231-0092
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Option Grants:  If and when approved by the Company’s Compensation
Committee, you shall receive a minimum grant aggregating One Million Five
Hundred Thousand (1,500,000) stock options, which shall be granted at the
beginning of the first Employment Year (as defined below), as set forth below:
 
(i)           For Employment Year One:  One Million (1,000,000) stock options;
 
(ii)           For Employment Year Two:  Two Hundred Fifty Thousand (250,000)
stock options;
 
(iii)           For Employment Year Three:  Two Hundred Fifty Thousand (250,000)
stock options.
 
(iv)           You will also be eligible to receive additional discretionary
stock option grants at the beginning of your second and third employment years
as follows:
 
(1)           For Employment Year Two:  Two Hundred Fifty Thousand (250,000)
stock options;
 
(2)           For Employment Year Three:  Two Hundred Fifty Thousand (250,000)
stock options.
 
(v)           The number of options granted to you will be increased in the
event that, at the time of the adoption of the Company-wide plan, awards for
employees at your level are increased, and your award will be adjusted to
reflect that increase, so that those additional awards will be made at the time
a Company-wide stock option plan is adopted by the Compensation Committee.
 
(vi)           The strike price for the initial and additional options will be
fixed by the Compensation Committee, but it is estimated to be the greater of
(1) twice the base price of the current PIPE offering1 or (2) the fair market
value of the Company’s common stock at the time of the grant.
 
(vii)           The stock options, when granted, are anticipated to vest
ratably, in arrears, on an annual basis at the end of each Employment Year over
a three-year period commencing with the first day of each applicable Employment
Year set forth above (as an example and for avoidance of doubt, options granted
for the beginning of Employment Year Two in (ii) above vest one-third at the end
of each of the second, third, and fourth Employment Year).
 
(viii)           For the purpose of this letter agreement, an “Employment Year”
shall be a full calendar year commencing on the date Employment begins at the
Company.
 
4.           Benefits.  Subject to the eligibility requirements and other terms
and conditions of the respective plan documents, you may be eligible to
participate in benefits offered by the Company, as may be in effect or modified
from time to time.  Furthermore, you are currently eligible for three (3) weeks
of paid vacation time per calendar year (such vacation days to be prorated based
on the date you commence employment with the Company) in accordance with, and
subject to, the Company’s vacation policy, as it may change from time to time,
with the timing of any such vacation to be agreed upon with your manager.  You
will be entitled to reimbursement of travel and other business expenses in
accordance with the Company’s guidelines commensurate with your level of
compensation and responsibility.
 
5.           Employment Status.  Your employment with the Company will be “at
will”, meaning that either you or the Company may terminate your employment at
any time and for any reason.  Nothing contained in this letter is intended to
nor shall be construed as altering such “at will” employment status or creating
a contract or agreement to employ you for a specific term.  Although your
duties, title, compensation and benefits, as well as the Company’s personnel
guidelines and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and an authorized officer of the Company.
 

--------------------------------------------------------------------------------

 
1 Price to be confirmed in writing after PIPE consummated

 
 
2

--------------------------------------------------------------------------------

 
 
6.           Severance.
 
(a)           In the event your employment is terminated due to your death,
Disability (as defined in Section 6(e) below) or is terminated by the Company
without Cause (as defined in Section 6(c) below), or in the event there is a
Change of Control (as defined in Section 6(d) below):
 
(i)           You shall receive the Termination Payments (as defined in Section
6(b) below);
 
(ii)           You shall also be paid a lump sum by the Company, which shall be
paid as soon as practicable but not later than thirty (30) days following such
termination date, equal to the Base Salary in effect on the date of termination
for a three (3) month period following such termination (the “Post Termination
Salary Payment”);
 
(iii)           You shall also be paid a pro-rated annual bonus based on the
prior year’s bonus;
 
(iv)           Any stock options previously granted under Section 3(d) of this
letter agreement shall vest as follows:
 
(1)           If there is a Change of Control, all granted options shall vest;
 
(2)           If termination is by the Company without Cause or due to Death,
all options granted shall vest, except options granted under 3(d)(ii) shall vest
only if such termination occurs after the first Employment Year and options
granted under 3(d)(iii) shall vest only if such termination occurs after the
second Employment Year;
 
(3)           If termination is due to Disability, options granted under
Sections 3(d)(i) and 3(b)(ii) shall vest only if you have been employed at least
one full Employment Year before termination, and options granted under Section
3(d)(iii) shall vest only if you have been employed at least two full Employment
Years before termination; and
 
(4)           If termination is due to Cause, then you shall only be entitled to
retain those options which have vested as of the date of termination.
 
(b)           In the event you voluntarily terminate your employment or your
employment is terminated by the Company for Cause (as defined in Section 6(c)
below), you shall be paid, as soon as practicable but no later than thirty (30)
days following such termination, (i) all earned but unpaid Base Salary through
the date of termination; (ii) any previously awarded and unpaid bonus; and (iii)
all unpaid reimbursable expenses incurred by you through the date of termination
(the “Termination Payments”). In the event your employment is terminated for
Cause, you shall have no further obligation or liability to the Company in
connection with the performance of this agreement (except the continuing
obligations specified in Section 8 and Section 9 of this letter agreement).
 
(c)           For the purposes of this letter agreement, “Cause” shall mean that
you have:
 
(i)           falsified or omitted information as required by Section 11 of this
letter agreement;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           committed an act which, as set forth in any employment handbook
promulgated by the Company, may lead to termination of employment;
 
(iii)           engaged in any intentional act of fraud against the Company;
 
(iv)           engaged in willful malfeasance or gross negligence in the
performance of this letter agreement or capacity as an employee of the Company;
 
(v)           refused to perform the duties required or requested consistent
with your obligations under this letter agreement and under law, which refusal
continues for more than five (5) days following the Company’s written notice of
such refusal;
 
(vi)           been convicted of a felony or entering a plea of nolo contendre
to a felony charge;
 
(vii)           materially breached this letter agreement; or
 
(viii)           engaged in an act which leads to a finding by the Securities
and Exchange Commission, which, in the opinion of independent counsel selected
by the Company, could reasonably be expected to impair or impede the Company’s
ability to register, list, or otherwise offer its stock to the public, or to
maintain itself as a publicly-traded company in good standing with the
Securities and Exchange Commission.
 
(d)           For the purposes of this letter agreement, “Change of Control”
shall mean the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:
 
(i)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an
“Exchange Act Person”) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Company
representing more than thirty-five percent (35%) of the combined voting power of
the Company, then outstanding securities other than by virtue of a merger,
consolidation or similar transaction, provided that, notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (i) if Robert F.X.
Sillerman or affiliates of his (a “Sillerman Controlled Entity”) beneficially
own more than such thirty-five percent (35%) at any time; or (ii) solely because
the level of ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided further that if a
Change in Control would occur (but for the operation of this proviso) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, any such Subject Person (so long as not a Sillerman
Controlled Entity) becomes the owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities owned by such Subject
Person over the designated percentage threshold, then a Change in Control shall
be deemed to occur;
 
(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company if, immediately after
the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction;
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)           there is consummated a sale, lease, license or other disposition
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition; or
 
(iv)           during any period of 12 consecutive months, individuals who at
the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by stockholders, of each new director was approved by a vote of at
least a majority of the directors then still in office who were directors at the
beginning of the period.
 
(e)           For the purposes of this letter agreement, “Disability” shall mean
your inability, or failure, to perform the essential functions of your position,
with or without reasonable accommodation, for any period of six (6) consecutive
months or more, by reason of any medically determinable physical or mental
impairment.
 
(f)           The Company will provide the following post-termination health and
dental benefits under the circumstances outlined below:
 
(i)           The Company agrees that in the event of the your death during the
Term, the Company will pay to your estate the following, which shall be
distributed in accordance with the your will or testamentary plan, as directed
by any court having jurisdiction over such estate, or as directed by any duly
appointed administrator or executor of your estate, the full costs relating to
the continuation of any group health and dental plan provided through the
Company in which you participated at the time of your death, and through which
coverage was provided to any of your dependent(s) at the date of your death, for
a period of two (2) months following your death, without regard to the
availability or expiration of any continuation option or feature provided by the
plan(s), or as otherwise provided to a lesser extent by applicable law at the
time of your death.
 
(ii)           In the event the Company terminates your employment without Cause
or upon Change of Control, other than due to Disability or death, a continuation
of the health and dental benefits provided to you and your covered dependents
under the Company’s health and dental plans as in effect from time to time
(except that if providing any such benefit under the terms of a plan would cause
an adverse tax effect, the Company may provide you with equivalent cash payments
outside of the plan at the same time the benefits would otherwise have been
taxable to you) for a period of two (2) months following such termination, with
no additional cost or charge payable by you.
 
(g)           Notwithstanding the foregoing, if at the time of your Separation
from Service (as defined in Treasury Regulation 1.409A-1(h)) you are a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), any
amount or benefits that constitutes “nonqualified deferred compensation” within
the meaning of Code Section 409A that becomes payable to you on account of your
Separation from Service will not be paid until after the earlier of (i) first
business day of the seventh month following your Separation from Service, or
(ii) the date of your death (the “ 409A Suspension Period ”). Within fourteen
(14) calendar days after the end of the 409A Suspension Period, you shall be
paid a cash lump sum payment equal to any payments (including interest on any
such payments), and benefits that the Company would otherwise have been required
to provide under this Section 6 but for the imposition of the 409A Suspension
Period delayed because of the preceding sentence. Thereafter, you shall receive
any remaining payments and benefits due under this agreement in accordance with
the terms of this Section (as if there had not been any Suspension Period
beforehand).
 
 
5

--------------------------------------------------------------------------------

 
 
(h)           The Company may provide (in its sole discretion) that you may
continue to participate in any benefits delayed, provided that you shall bear
the full cost of such benefits during such delay period.  Upon the date such
benefits would otherwise commence pursuant to this Section 6 hereof, the Company
shall reimburse you the Company’s share of the cost of such benefits, to the
extent that such costs otherwise would have been paid by the Company or to the
extent that such benefits otherwise would have been provided by the Company at
no cost to you, in each case had such benefits commenced immediately upon the
termination of your employment.  Any remaining benefits shall be reimbursed or
provided by the Company in accordance with the schedule and procedures specified
herein.
 
(i)           Impact of Section 409A.  It is the intention of both the Company
and you that the benefits and rights to which you could be entitled pursuant to
this Agreement comply with Code Section 409A and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that
intention.  If you or Function(x) believes, at any time, that any such benefit
or right that is subject to Section 409A does not so comply, each of us shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on you and on the Company).
 
(i)           Distributions on Account of Separation from Service.  If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this Agreement on account of termination of your employment
shall be made unless and until you incur a “separation from service” within the
meaning of Section 409A.
 
(ii)           No Acceleration of Payments. Neither the Company nor you,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
(iii)           Treatment of Each Installment as a Separate Payment and Timing
of Payments. For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which you are entitled under
this Agreement shall be treated as a separate payment.  In addition, to the
extent permissible under Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
 
(j)           Payment Following a Change in Control.  In the event that the
aggregate of all payments or benefits made or provided to you under this
Agreement and under all other plans and programs of the Company (the “Aggregate
Payment”) is determined to constitute a Parachute Payment, as such term is
defined in Section 280G(b)(2) of the Code, the Company shall pay you, prior to
the time any excise tax imposed by Section 4999 of the Code (“Excise Tax ”) is
payable with respect to such Aggregate Payment, an amount (the “Gross-Up
Payment”) which, after the imposition of all excise, federal, state and local
income taxes on the Aggregate Payment and the Gross-Up Payment, enables you to
retain a total amount equal to the Aggregate Payment. The determination of
whether the Aggregate Payment constitutes a Parachute Payment and, if so, the
amount to be paid to you and the time of payment pursuant to this subsection
shall be made not later than sixty (60) days following each Change in Control by
an independent auditor (the “Auditor”) jointly selected by you and the Company
and paid by the Company . The Auditor shall be a nationally recognized United
States public accounting firm which has not, during the two years preceding the
date of its selection, acted in any way on behalf of the Company or any
affiliate thereof. If you and the Company cannot agree on the firm to serve as
the Auditor, then we shall each select one accounting firm and those two firms
shall jointly select the accounting firm to serve as the Auditor.
 
 
6

--------------------------------------------------------------------------------

 
 
7.           Compliance with Policies and Procedures.  You agree to be bound by
and to comply fully with all Company policies and procedures for employees.
 
8.           Confidentiality.
 
(a)           You acknowledge that, as a result of your employment with the
Company, you will be in possession of trade secrets and confidential and
proprietary information (the "Confidential Information") of the Company.  You
agree to keep secret all Confidential Information and not to disclose
Confidential Information to anyone outside of the Company (other than to the
Company's advisors, agents, consultants, financing sources and other
representatives), except in connection with the performance of your duties under
this letter, provided that: (i) you shall have no such obligation to the extent
Confidential Information is or becomes publicly known, other than as a result of
your breach of your obligations hereunder; and (ii) you may disclose such
information pursuant to a court or similar order, but you agree to use
reasonable efforts to provide the Company with prompt notice of such request so
that the Company may seek an appropriate protective order.  You agree to deliver
promptly to the Company at the termination of your employment, or at any other
time the Company may so request, all memoranda, notes, records, reports, and
other documents (including electronically stored information) relating to the
Company's business which you obtained while employed by, or otherwise serving or
acting on behalf of, the Company and which you may then possess or have under
your control. You acknowledge that the disclosure of Confidential Information
would have a material adverse effect on the operations and development of the
business of the Company. Therefore, you agree that in the event of your failure
to comply with the provisions of this Section 8(a) the Company shall be entitled
to the entry of an injunction or other equitable relief and you shall not object
to such injunction or equitable relief on the basis of an adequate remedy at law
or other reason. This remedy shall be in addition to any other remedies
available to the Company.
 
(b)           You agree not to disclose the terms of this letter to anyone
except your immediate family and your tax advisors or legal counsel, prospective
employers (but with disclosure limited to terms relating to your post-employment
restrictions under this letter), pursuant to a court or similar order, or in
connection with any proceeding to enforce your rights under this letter or any
other agreement between you and the Company, except as otherwise required by
law.
 
9.           Company Work Product. You acknowledge and agree that all of the
ideas, concepts, inventions and work product rendered or provided by you during
the term of your employment which directly or indirectly relate to the Company's
business, whether alone or in conjunction with others (collectively, and without
limitation, the "Company Work Product"), whether created at home or at the
office and whether or not created during normal business hours, shall (a) be the
sole and exclusive property of the Company and you shall not have any right,
title or interest therein and (b) constitute "works made for hire" under all
applicable copyright, trademark, and similar or related statutes, regulations,
or decisional law.  In furtherance of the foregoing, you hereby assign to the
Company all of your rights, title, and interest, whether choate or inchoate or
whole or partial, in any Company Work Product created, developed, or discovered
by you during the term of your employment.  You further agree to cooperate fully
and promptly with, and otherwise facilitate, any efforts by the Company to vest
in the Company all rights, title and interest in and to the Company Work Product
and to register, preserve, and protect the Company Work Product from use by
others, or from dilution or diminution.  You agree to execute and deliver any
and all documents, agreements and instruments to evidence the rights of the
Company in the Company Work Product as provided in this Section 9. You hereby
irrevocably name the Company as your attorney-in­-fact, and irrevocably grant to
the Company a power of attorney to execute and deliver any and all documents,
agreements and instruments in your name as may be reasonably required to give
effect to this Section 9; provided, that this power of attorney shall be
exercised only with respect to any document, agreement or instrument that you
fail to execute and deliver after five days written request by the Company.  The
rights granted to the Company in this Section 9 shall continue in effect after
the termination or expiration of your employment term to the extent necessary
for the Company's full enjoyment of such rights.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Restrictive Covenants.
 
(a)           During the Term and for a period of one (1) year after termination
of your employment hereunder, you shall not engage, whether directly or
indirectly, through a sole proprietorship, or as an employee, officer,
consultant, director, manager, managing member, stockholder, limited partner,
general partner, trustee or member of any corporation, general partnership,
limited partnership, trust, limited liability company or any other entity, in
any business which is directly competitive with the Company’s Business. For
purposes of this Section 10, the term “Business” shall mean (x) any business in
which the Company is actually engaged as of the termination date of your
employment or (y) any business in which, as of the termination date of your
employment, the Company, with your knowledge and/or participation, is actively
planning on becoming engaged during within the ensuing twelve (12) months from
the termination date of your employment.
 
(b)           During the Term and for a period of one (1) year after termination
of your employment hereunder, you shall not:
 
(i)           Request, induce or attempt to influence any person or entity who
is or was a client, customer, contractor or supplier of the Company to limit,
curtail or cancel its business with the Company; or
 
(ii)           Request, induce, or attempt to influence any current or future
officer, director, employee, consultant, agent or representative of the Company
to: (A) terminate his, her, or its employment or business relationship with the
Company; or (B) commit any act that, if committed by you, would constitute a
breach of any term or provision of this Section 10.
 
11.           Background Information.  As more fully described on the following
pages, the Company may conduct a background check, which may include a “consumer
report” and/or an “investigative consumer report” prepared by Function(x) or by
a third party.  These reports may be obtained at any time after receipt of your
authorization and, if you are hired, throughout your employment.  Falsification
or omission of any information previously provided to the Company or provided to
the Company on the attached release may disqualify you for employment or result
in your immediate dismissal, if hired.  Your rights relating to this background
check are more fully set forth on the attached release.
 
12.           Representations.  You represent, warrant and covenant to the
Company that you are free to execute this letter and provide the services
contemplated hereunder and the engagement hereunder does not conflict with or
violate, and will not be restricted by any pre-existing business relationship or
agreement to which you are a party or are otherwise bound.  Without limiting the
foregoing, you further represent, warrant and covenant to the Company that you
are under no contractual commitments, including without limitation, any
confidentiality, proprietary rights, non-solicitation, non-competition agreement
or similar type of restrictive covenant agreement, inconsistent with your
obligations to the Company and that you will not at any time during the course
of your employment by the Company violate and/or breach any obligation or
contractual/common law commitment that you may have to a third party or prior
employer.
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Superseding of Prior Understandings or Agreements; No Employment
or Compensation Guarantees or Other Modifications Except as Provided
Herein.  You acknowledge that you have not relied on any oral or written
representations or understandings not explicitly contained herein in executing
this letter.  This document supersedes any and all oral or written
understandings or agreements regarding your employment with the Company or any
of its affiliates.  No employee or representative of the Company, other than in
a writing signed by an authorized officer of the Company, may enter into any
agreement or understanding (a) guaranteeing you employment with the Company for
any specific duration, (b) providing you with a guaranteed level of compensation
with the Company, whether incentive compensation, severance pay or otherwise, or
(c) otherwise modifying the terms of this letter.
 
14.           Miscellaneous.
 
(a)           This offer is subject to the satisfactory completion of the
Company’s standard drug, background and reference screening, authorization of
your right to work in the United States, and the absence of any non-competition
agreement or other restrictions that would prohibit or interfere with your
working for the Company.
 
(b)           If any provision of this letter is or becomes invalid, illegal or
unenforceable in any respect under the law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
 
(c)           This letter shall be governed by and construed in accordance with
the laws of the State of New York, without giving reference to the principles of
conflicts of laws or where the parties are located at the time a dispute arises.
 
We look forward to you joining the Company.  If the terms of this letter are
acceptable to you and you are ready, willing and able to abide by all the
conditions enumerated herein, please sign and date this letter below and return
it to me by the deadline provided above.
 
Sincerely,
 


 
Janet Scardino
Chief Executive Officer
 
 
Acknowledged and Agreed to:
     
Name:
   
Date:
   

 
 
9

--------------------------------------------------------------------------------

 